                 IN THE UNITED STATES DISTRICT COURT                               2/18/2020
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 ILLINOIS OPPORTUNITY PROJECT,                          CV-19-56-H-CCL

                                 Plaintiff,

    vs.                                                       Order

 STEVE BULLOCK, in his official
 capacity as governor of Montana, and
 MEGHAN HOLMLUND, in her
 official capacity as chief of the State
 Procurement Bureau,
                                Defendants.

      Before the Court is Plaintiff’s Second Motion for Summary Judgment.

(Doc. 39). The motion fails to comply with L.R. 7.1(c)(1), which requires a

statement that other parties have been contacted and whether any party objects to

the motion. Plaintiff also fails to comply with L.R. 56.1(a), which requires the

party filing a motion for summary judgment to file a Statement of Undisputed

Facts, rather than a Statement of Facts. Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Second Motion for Summary

Judgment is DENIED with leave to refile.

      Dated this 18th day of February, 2020.
